Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 – 9, 13 – 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 6, 8, 9, 13 – 15, 16, 18 and 19 of U.S. Patent No. 10,791,479. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of U.S. Patent No. 10,791,479 recite additional features such as “receiving, at a base station, at least one traffic flow associated with an application executing at a user equipment (UE) served by the base station;” and “wherein the at least one traffic flow is assigned to the primary cell based on the classification indicating that the application is executing at the UE in the foreground state or to the at least one secondary cell based on the classification indicating that the application is executing at the UE in the background state.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.
Claims 1, 8 and 15 of the instant application recites establishing, by a base station, a primary link from a primary cell between a user device and the base station in a licensed frequency band (Claim 1, col. 18, lines 1-3 of Patent ‘479: wherein the base station is associated with a primary cell configured to communicate with the UE in a licensed frequency band); activating, by the base station and based on one or more performance criteria, a secondary link from a secondary cell in an unlicensed frequency band (Claim 1, col. 18, lines 3-5 of Patent ‘479: at least one secondary cell configured to communicate with the UE in an unlicensed frequency band); coordinating, by the base station, communication on the licensed frequency band and the unlicensed frequency band via the primary cell (Claim 1, col. 18, lines 1-3 of Patent ‘479: wherein the base station is associated with a primary cell configured to communicate with the UE in a licensed frequency band); and assigning, by the base station, traffic to the secondary cell or the primary cell based on a traffic classification (Claim 1, col. 18, lines 11-12 of Patent ‘479: assigning, by the base station, the at least one traffic flow to either the primary cell or the at least one secondary cell based on the classification).
Claims 2, 6, 7, 9, 13, 14, 16 and 20 of the instant applicant teach the claim limitations of claims 4- 6, 9, 13, 14, 16, 18 and 19  of Patent ‘479.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faccin et al. (US 2017/0034756 A1).
Regarding claim 1, Faccin teaches a method, comprising: establishing, by a base station (Fig. 4: RAN 404; eNB; paragraph 72), a primary link from a primary cell between a user device (UE 402) and the base station in a licensed frequency band (paragraph 72: A UE may be connected to both a primary cell providing a licensed access (e.g., in a licensed spectrum) and a secondary cell providing an unlicensed access (e.g., in an unlicensed spectrum); paragraph 73: The UE 402 is connected to a RAN 404 including a primary cell 406 for licensed access); activating, by the base station and based on one or more performance criteria, a secondary link from a secondary cell in an unlicensed frequency band (paragraph 77: According to one factor, by considering cell-characteristic specific rules, the core network should be able to manage how the eNB provides access via the primary cell and the secondary cell to the UE, based on the cell characteristics of each cell); coordinating, by the base station, communication on the licensed frequency band and the unlicensed frequency band via the primary cell (paragraph 74: the eNB that serves the primary cell may determine which packets are to be carried over the primary cell and which packets are to be carried over the secondary cell); and assigning, by the base station, traffic to the secondary cell or the primary cell based on a traffic classification (paragraph 77: According to one factor, by considering cell-characteristic specific rules, the core network should be able to manage how the eNB provides access via the primary cell and the secondary cell to the UE, based on the cell characteristics of each cell).
Regarding claims 2, 9 and 16, Faccin teaches the method of claim 1, wherein the traffic classification classifies traffic into at least one of: one or more foreground traffic flows, or one or more background traffic flows (paragraph 74: For example, one SDF may carry data associated with a streaming video, and another SDF may carry data associated with voice-over-IP calling. The UE 402 may receive multiple SDFs via the RAN 404. The eNB (e.g., the eNB serving the primary cell) may decide which packets are communicated over the primary cell and which packets are communicated over the secondary cell. The decision on whether the packets are sent via the primary cell or the secondary cell may depend on several factors, such as load conditions, radio conditions, local policies, visited network policies, etc., of the primary cell and the secondary cell. The eNB that serves the primary cell may determine which packets are to be carried over the primary cell and which packets are to be carried over the secondary cell. The eNB (e.g., the eNB serving the primary cell) may also decide how to communicate some data packets through the secondary cell based on (e.g., based on an algorithm). Also described in paragraphs 75-77).
Regarding claims 3, 10 and 17, Faccin teaches the method of claim 1, wherein the one or more performance criteria are based on one or more of: radio conditions in the primary cell, uplink traffic demand associated with the user device, or downlink traffic demand associated with the user device (paragraph 74: The decision on whether the packets are sent via the primary cell or the secondary cell may depend on several factors, such as load conditions, radio conditions, local policies, visited network policies, etc., of the primary cell and the secondary cell).
Regarding claims 4, 11 and 18, Faccin teaches the method of claim 1, wherein the traffic classification dynamically changes between foreground and background based on context (paragraph 74: For example, one SDF may carry data associated with a streaming video, and another SDF may carry data associated with voice-over-IP calling. The UE 402 may receive multiple SDFs via the RAN 404. The eNB (e.g., the eNB serving the primary cell) may decide which packets are communicated over the primary cell and which packets are communicated over the secondary cell. The decision on whether the packets are sent via the primary cell or the secondary cell may depend on several factors, such as load conditions, radio conditions, local policies, visited network policies, etc., of the primary cell and the secondary cell. The eNB that serves the primary cell may determine which packets are to be carried over the primary cell and which packets are to be carried over the secondary cell. The eNB (e.g., the eNB serving the primary cell) may also decide how to communicate some data packets through the secondary cell based on (e.g., based on an algorithm). Also described in paragraphs 75-77).
Regarding claims 5, 12 and 19, Faccin teaches the method of claim 1, wherein the traffic classification uses one or more machine learning algorithms to classify the traffic based on statistical analysis of network traffic attributes (paragraphs 74-77; paragraph 75: The traffic charging includes generating charging information so that the core network can charge the operator based on an amount of data traffic transmitted and how the data traffic is routed. Further described in paragraph 76: Further, one or more charging models such as volume charging and time charging may be utilized; and paragraph 77: For example, the core network may determine a percentage (e.g., a maximum cap or a minimum cap) of data bytes to be communicated over each cell and/or may determine a percentage (e.g., a maximum cap or a minimum cap) of data bytes to be communicated in downlink and/or to be communicated in uplink, for each cell. Also described in the last sentence of paragraph 74: The eNB (e.g., the eNB serving the primary cell) may also decide how to communicate some data packets through the secondary cell based on (e.g., based on an algorithm)).
Regarding claims 6 and 13, Faccin teaches the method of claim 1, wherein the traffic classification is based on one or more of: a statistics-based traffic classification method, (paragraphs 74-77; paragraph 75: The traffic charging includes generating charging information so that the core network can charge the operator based on an amount of data traffic transmitted and how the data traffic is routed. Further described in paragraph 76: Further, one or more charging models such as volume charging and time charging may be utilized; and paragraph 77: For example, the core network may determine a percentage (e.g., a maximum cap or a minimum cap) of data bytes to be communicated over each cell and/or may determine a percentage (e.g., a maximum cap or a minimum cap) of data bytes to be communicated in downlink and/or to be communicated in uplink, for each cell).
Regarding claims 7, 14 and 20, Faccin teaches the method of claim 1, wherein assigning to the secondary cell or the primary cell based on a traffic classification includes: indicating the traffic classification associated with each traffic flow, of the traffic, to a gateway node (paragraph 77: For example, if a maximum cap for data over the licensed spectrum is reached, the P-GW may decide whether to deactivate the bearer or to block subsequent data traffic (e.g., UL/DL traffic), depending on whether the UE is connected to a secondary cell providing unlicensed access (e.g., LTE-U or aggregation over WLAN). If the secondary cell is available and the maximum cap over the licensed spectrum is reached, P-GW may instruct (e.g., based on a policy) that all subsequent data traffic should be scheduled over the secondary cell in the unlicensed spectrum), wherein the gateway node maps each traffic flow to Quality of Service Class Identifiers (QCIs) to schedule the traffic at the base station (paragraph 77 and end of paragraph 82 to paragraph 85. Paragraph 84: According to a first option of the first aspect of the first approach, the core network assigns, as a new QCI, a separate QCI called an unlicensed access QCI to an SDF, in order to indicate that the core network authorizes the data flow to be offloaded to a secondary cell (e.g., where the separate QCI is distinct from a conventional QCI)).
Regarding claim 8, Faccin teaches the same limitations described above in the rejection of claim 1. Faccin further teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a base station (Fig. 16: 1606; paragraph 142: the computer-readable medium/memory 1606; processor 1604). 
Regarding claim 15, Faccin teaches the same limitations described above in the rejection of claim 1. Faccin further teaches a network device (Fig.16: 1600), comprising: one or more processors (processor 1604).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462